Citation Nr: 1530060	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  13-30 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a higher initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a higher initial (compensable) rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel




INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC. Due to the Veteran's place of residence, the RO in Houston, Texas performed subsequent development. 


FINDINGS OF FACT

1. For the initial rating period, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas.

2. The competent medical evidence of record shows that, during the initial rating period, the Veteran demonstrated Level I hearing acuity in both ears. 


CONCLUSIONS OF LAW

1. For the entire initial rating period, the criteria for an initial rating of 70 percent, but no greater, for PTSD have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2014).

2. For the entire initial rating period, the criteria for a higher initial (compensable) rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2014) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014). 

After the claims were received, the RO advised the Veteran by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims. These claims arise from the Veteran's disagreements with initial ratings assigned following the grants of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including identified private treatment records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The Veteran did not identify any current treatment provider so no additional records, other than the VA medical examination reports and service treatment records, were procured. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).	

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2014). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3 (2014).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of a higher initial rating. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

PTSD

During the entire initial rating period, the Veteran's service-connected PTSD has been rated at 30 percent under Diagnostic Code 9411, which utilizes the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9440. Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. Id.

A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.  

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as mere examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scaled rating reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994). See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). A GAF of 71 to 80 is defined as a situation where "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)." A GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." A GAF of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work). A GAF of 31 to 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." A GAF of 21 to 30 is defined as "behavior is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends)." DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Reviewing the evidence, in an August 2012 VA psychiatric examination report, the Veteran reported being married to the same woman since July 1969 and having two adult children. When describing his relationship with his wife, the Veteran stated that they were "not enemies," but were also "not best friends." The Veteran stated that they had a "high conflict relationship" when they were younger, with frequent arguments and physical assaults initiated by both sides. He indicated that they currently "exist" together, sleeping in separate rooms. He reported having gone to marriage counselling years earlier when he had lost his job and had to sell their house. He stated that they were "both not happy" currently. He indicated that he lived his wife in a house that they owned. He stated that he was close to one male cousin who he would see once a month and talk to on the telephone. He reported rarely seeing his living sister who resided in the same town. The Veteran stated that he had retired from his position as a rigger at a refinery in 2009 and now did occasional extra work as a substitute warehouse worker for the local school district. 

The Veteran indicated experiencing anxiety, feelings of failure, and wishing to be dead sometime in the mid-1990s. At that time, a psychiatrist diagnosed him as having depression and placed him on medication. The Veteran indicated that the medication helped him cope with his anxiety and depression. The Veteran stated that he experienced nightmares related to a combat-related incident in Vietnam. The Veteran indicated that he had attempted to hide his emotions and feelings since service. 

The VA examiner diagnosed both PTSD, and a recurrent and severe major depressive disorder, and assigned a GAF score of 50. The examiner reported that the PTSD would cause symptomatology including reexperiencing traumatic events in service, avoidance and numbing, and arousal. The examiner indicated that the depressive symptomatology caused depressed mood, fatigue, overeating, poor self-esteem, slowness of speech, and thoughts of being better off dead. The examiner indicated that both disabilities resulted in loss of interest, sleep difficulty, and difficulty concentrating. 

The examiner indicated that the Veteran's psychiatric disabilities caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood. The examiner stated that the Veteran's "occupational and social impairment in the past have been largely due to PTSD symptoms." The examiner wrote that, "since the development of depression in the past 15 years, his depression symptoms also now contribute to his impairment." The examiner indicated that the Veteran experienced depressed mood, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, and an inability to establish and maintain effective relationships. 

The Board finds that the Veteran's PTSD symptomatology more nearly approximated the criteria required for a 70 percent rating during the entire initial rating period. In the August 2012 VA psychiatric examination report, the VA examiner diagnosed the Veteran as having both service-connected PTSD and a non-service-connected major depressive disorder, and indicated that each disorder caused symptoms distinct from each other. The VA examiner stated that the combined disorders caused symptomatology more nearly approximating the occupational and social impairment with deficiencies in most areas listed as the criteria for a 70 percent rating under Diagnostic Code 9411. 38 C.F.R. § 4.130. The VA examiner further stated that, while PTSD caused all of the Veteran's social and occupational impairment in the past, the major depressive disorder "now also" contributed to his impairment. As the VA examiner stated that both disorders contributed to the Veteran's current impairment, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's current PTSD, in itself, more nearly approximated that required for a 70 percent rating. See also Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so). 

For the entire initial rating period, the Board finds that the Veteran's PTSD symptomatology has not more nearly approximated the total occupational and social impairment required for a next 100 percent rating under Diagnostic Code 9411. Although the Veteran experiences difficulty in his relationship with his spouse, the evidence indicates that they continue to live together. In addition, the Veteran has been able to maintain a "close" relationship with a male cousin. Although the Veteran is retired, he is still able to work occasionally despite his psychiatric disorder. The record contains no evidence indicating that the Veteran's PTSD symptomatology has more nearly approximated deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130. The only GAF score recorded during this period range was the 50 assigned by the August 2012 VA examiner. A GAF score of 50 indicates only moderately severe symptomatology rather than the total impairment contemplated by the next highest 100 percent rating. 

Having reviewed the evidence, both lay and medical, for the initial rating period, the Board finds that the Veteran's PTSD symptomatology more nearly approximated that required for a 70 percent rating, but no greater, under Diagnostic Code 9411. As the preponderance of the evidence is against the granting of a rating in excess of 70 percent for that period, the benefit of the doubt rule is not applicable to that aspect of the appeal. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Bilateral Hearing Loss

After a review of the evidence, the Board finds that the criteria for a higher initial (compensable) rating for the Veteran's service-connected bilateral hearing loss disability are not met.

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85. Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz), or cycles per second, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. 38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). Since the Veteran's right ear is not service connected, a designation of I is used for this ear in Table VII. 38 C.F.R. § 4.85(f).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz  ) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86 (2014).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list. 38 C.F.R. § 4.85(a). 

The August 2012 VA audiological examination revealed an average 26-decibel loss in the right ear, with a speech recognition score of 100 percent. This corresponds to a numeric designation of Level I hearing in the right ear. 38 C.F.R. § 4.85, Table VI. The Veteran had a left ear average 33-decibel loss, with a speech recognition score of 100 percent. This corresponds to a numeric designation of Level I hearing in the right ear. Id. Entering the average pure tone thresholds and speech recognition abilities into Table VIA reveals the highest numeric designation of hearing impairment for each ear is I. 38 C.F.R. § 4.85. These combined numeric designations result in a rating of zero percent (noncompensable) under Diagnostic Code 6100. 38 C.F.R. § 4.85, Table VII.

The Board has considered the Veteran's lay reports of difficulty hearing, to include the November 2013 statement in which he indicated that his right ear hearing was worse than his left. Yet, ratings for hearing loss are determined by the mechanical application of the rating schedule using audiology tests specifically described at 38 C.F.R. § 4.85. The Veteran's hearing difficulties are not of such severity as to more nearly approximate the hearing loss symptomatology required for a higher rating for the entire initial rating period under Diagnostic Code 6100. 38 C.F.R. § 4.85.

In view of the foregoing, for the initial rating period under appeal, the Board finds that the preponderance of the evidence is against a higher initial (compensable) rating for the Veteran's bilateral hearing loss. As the preponderance of the evidence is against the claim for a higher initial (compensable) rating for bilateral hearing loss, the benefit of the doubt doctrine is not applicable, and the appeal must be denied. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Extraschedular Rating

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2014). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 
§ 3.321(b)(1) (stating that related factors include "marked interference with 
employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  

Regarding the Veteran's PTSD, turning to the first step of the extraschedular analysis, for the entire increased rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's psychiatric disability has been manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as an inability to establish and maintain effective relationships. 38 C.F.R. § 4.111, Diagnostic Code 9411. The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.

Regarding the Veteran's bilateral hearing loss, during the entire increased rating period, the Veteran's hearing loss has been manifested mostly by sensorineural hearing loss. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, as measured by both audiology testing and speech recognition testing. In this case, comparing the Veteran's disability level and symptomatology of the Veteran's hearing patterns under the appropriate criteria the Rating Schedule, the degree of disability for that symptomatology is contemplated by the Rating Schedule. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. VA has also granted service connection for tinnitus. After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluations contemplate the symptomatology of the Veteran's PTSD and bilateral hearing loss disabilities, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's psychiatric disability, the Board is not required to remand these issues to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).













ORDER

For the entire initial rating period, an initial rating of 70 percent, but no greater, for PTSD is granted. 

For the entire initial rating period, a higher initial (compensable) rating for bilateral hearing loss is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


